Citation Nr: 0837969	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Marines from 
February 1968 to February 1971.  He had a tour in Vietnam 
from August to October 1969 and participated in combat 
support operations off the coast of Vietnam through 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

The record shows the veteran has been diagnosed with PTSD.  
Thus, the first essential element of a PTSD claim has been 
established.   However, it is unclear from the record whether 
his PTSD was caused by an in-service stressor.  
In this regard, none of the medical records documenting his 
ongoing treatment for PTSD indicates the cause of this 
condition - especially insofar as whether a stressor related 
to his military service, including his tour in Vietnam, 
underlies this diagnosis.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In addition, it is unclear from the record whether a verified 
in-service stressor actually occurred.  The veteran's DD Form 
214 indicates he was awarded the Vietnamese Gallantry Cross 
with Palm Citation.  Although this citation is not in and of 
itself indicative that he himself engaged in combat, it does 
indicate that he could have engaged in combat with the enemy. 
 See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996).  
The Republic of Vietnam Gallantry Cross with Palm Citation 
was awarded by the Republic of Vietnam to units for valorous 
combat achievements.  Id. at 76, C7.5.2.4.  

In addition to this citation, the veteran's DD Form 214 lists 
his military occupational specialties (MOSs) as field 
artillery batteryman and cannoneer.  Moreover, his service 
personnel records document that he participated in direct 
combat support operations in the coastal waters of the 
Republic of Vietnam in May 1970.  The Board finds that these 
records, considered together, establish that he participated 
in combat while serving in Vietnam.  See VAOPGCPREC 12-99 
(October 18, 1999).

This finding of combat service is significant because, if, as 
here, it is determined the veteran engaged in combat, and 
that his alleged stressor is combat related, then his 
statements will be accepted as conclusive evidence of the 
occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) & (f).



The problem in this case, however, is that the veteran has 
not submitted any statements concerning his stressors he 
believed caused his PTSD.  Therefore, he should be afforded 
an additional opportunity to provide information regarding 
any in-service stressors he believes led to his PTSD.  If, 
and only if, he provides a statement indicating that his 
stressor(s) are related to combat, he should be afforded a VA 
psychiatric examination to determine whether his combat 
experiences contributed to his PTSD.  See 38 U.S.C.A. § 
5103A(d)(1)(2); 38 C.F.R. § 3.159(c)(4); and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Give the veteran an additional 
opportunity to provide information 
regarding his alleged in-service 
stressors that he believes led to his 
PTSD.  He is advised that 
this information is vitally necessary 
since, without it, his claim will 
continue to be denied.  He should specify 
his unit of assignment at the time the 
incident in question occurred and, 
preferably within a 
two-month window, the dates and locations 
of the traumatic events.  He should also 
indicate the names of any others involved 
who were injured or killed in action.

2.  If, and only if, the veteran provides 
a statement indicating that his stressors 
are related to combat, and it is 
determined these alleged incidents are 
consistent with the circumstances of his 
combat service, schedule him for a VA 
psychiatric examination for a medical 
nexus opinion indicating whether he has 
PTSD as a consequence of those combat-
related stressors.  To assist in making 
this important determination, have the 
designated VA examiner review the 
veteran's claims file, including copy of 
this remand, for the pertinent medical 
and other history.  List all in-service 
stressor(s) found to be corroborated by 
the evidence, and notify the examiner 
that only those stressors can be used as 
the basis for diagnosing PTSD.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

3.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
PTSD in light of the additional evidence. 
 If this claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further appellate 
review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




